ORDER
PER CURIAM.
Tomie Pettie (hereinafter “Plaintiff’), acting pro se, appeals from the trial court’s judgment finding Plaintiff one hundred percent at fault for an automobile accident. Plaintiff brings three points on appeal claiming the trial court erred in: (1) entering judgment against Plaintiff because there was insufficient evidence to support the judgment; (2) refusing to reopen evidence after the judgment was entered because Plaintiff claims such additional evidence was outcome determinative; and (3) failing to incorporate Plaintiffs proposed findings of fact and conclusions of law into the final judgment.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).